Exhibit 10.16.1

AMENDMENT TO LEASE AGREEMENT

THIS AMENDMENT TO LEASE AGREEMENT (hereinafter “Amendment”) is made this 27th
day of December, 2007, by and between Remsberg, LLC (“Landlord”) and Signature
Special Event Services, Inc. (“Tenant”).

WHEREAS, Tenant’s predecessor in interest, Signature Special Event Services, LLC
(“Original Tenant”), and Landlord did enter into a certain Lease Agreement dated
October 6, 2004, for the lease by Original Tenant from Landlord of, among other
things, a certain 55,350 square foot warehouse facility located at 285 Bucheimer
Road, Frederick, Maryland (the “Lease”); and

WHEREAS, on October 31, 2006, all of the assets of Original Tenant was acquired
by Tenant, and in connection therewith, the Tenant, with Landlord’s consent,
took possession of the Premises described in the Lease, and assumed the rights
and obligations arising after October 31, 2006, under the Lease; and

WHEREAS, Tenant has failed to timely exercise the renewal option set forth in
the Lease; consequently, the Lease is to expire by its terms on December 31,
2007; and

WHEREAS, Tenant has requested the Landlord to extend the Lease for an additional
term, and the Landlord has agreed to modify the Lease in accordance with the
terms and provisions hereinbelow set forth.

NOW, THEREFORE, THIS AMENDMENT TO LEASE AGREEMENT, WITNESSETH: That for and in
consideration of the mutual promises herein contained and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. The introductory and WHEREAS clauses set forth above constitute an accurate
account of the facts recited therein and the intention of the parties.

2. Subject to the terms and provisions of this Amendment, the Landlord hereby
agrees to lease to Tenant, and Tenant hereby leases from Landlord, the Premises
described in the Lease for an additional term of two (2) years commencing on
January 1, 2008, and ending on December 31, 2009 (the “Additional Term”). The
word “Term” as used in the Lease shall include within its meaning the
“Additional Term” set forth in this Amendment. The annual Base Rent for the
Premises during the Additional Term shall be as follows:

 

     Annual Base Rent

For the year January 1, 2008, through December 31, 2008

   $ 313,644.00

For the year January 1, 2009, through December 31, 2009

   $ 316,788.00       

Total Base Rent for Additional Term

   $ 630,432.00

The Base Rent due under the Lease, as amended hereby, shall be payable in
monthly installments, in advance, without deduction or setoff, commencing on
January 1, 2008, and continuing thereafter on the 1st day of each and every
month during the Additional Term. The monthly installment payable during each
year respectively of the Additional Term shall be determined by dividing the
annual Base Rent for the year in question as set forth above by twelve (12).
Anything set forth herein to the contrary notwithstanding, this Amendment is for
the entire Additional Term and the entire amount of Base Rent for the entire
Additional Term is due and payable hereunder (subject, however, to any earlier
termination prior to the end of the Term pursuant to paragraph 4 of this
Amendment), with the payment of Base Rent in monthly installments being solely
an accommodation to the Tenant. Upon the occurrence of an Event of Default under
the Lease, the entire unpaid balance of Base Rent for the entire Additional
Term, and all other Rent reserved under the Lease, as hereby amended, shall
become immediately due and payable, without notice or demand, at Landlord’s
option. In the event that Landlord collects the entire Rent payable under the
Lease for the balance of the Additional Term from the Tenant after the
occurrence of an Event of Default under the Lease, Landlord shall after receipt
of written demand from Tenant delivered to Landlord not later than thirty
(30) days after the end of the Additional Term (as if the lease was not earlier



--------------------------------------------------------------------------------

terminated), time being of the essence, promptly account to Tenant for any Rent
collected by Landlord by reletting the Premises to other tenants during the
period from Tenant’s surrender of or eviction from the Premises to the end of
the Additional Term (as if the lease was not earlier terminated), with Landlord
to remit to Tenant such Rent collected in connection with reletting the
Premises, less all expenses associated with such reletting, including any
repairs and replacements to the Premises in connection therewith, except to the
extent that the Rent realized by Landlord from such reletting exceeds Rent due
under the Lease, as hereby amended, in which case the Landlord shall retain such
excess.

3. Tenant shall pay to Landlord upon the execution of this Amendment, the sum of
$79,197.00 as a Security Deposit hereunder. The Security Deposit shall be held
by Landlord as security for Tenant’s full and faithful performance of all of the
terms and provisions of the Lease, as amended hereby. Anything set forth in the
Lease to the contrary notwithstanding, in the event Tenant defaults on any
payment of Rent reserved under the Lease, as amended hereby, or fails to perform
any of the other covenants or conditions set forth in the Lease, as amended
hereby, Landlord shall have the right to apply the Security Deposit or any
portion thereof, against any Rent, expenses, costs or fees incurred by Landlord
in curing such default or failure. In the event of any such application by
Landlord as a result of a failure to pay Rent, Tenant shall, upon written demand
of Landlord, forthwith deposit with Landlord a sufficient amount of cash to
restore the Security Deposit to the original amount thereof, and Tenant’s
failure to do so within ten (10) days after receipt of such demand from Landlord
shall constitute an Event of Default under the Lease. In the event the Lease
shall be terminated for any reason other than: (i) default by Landlord,
(ii) damage or destruction to the Leased Premises, (iii) termination of the
Lease pursuant to paragraph 4. of this Amendment below, or (iv) condemnation (in
any of which events the Security Deposit, less any portion thereof that may have
been utilized by Landlord to cure any default or applied to any damages suffered
by Landlord, shall be refunded to Tenant), Landlord shall have the right to
apply the Security Deposit to such damages and to retain the balance thereof
until the end of the Additional Term (whether or not the Lease has been earlier
terminated) so that the full damages of Landlord may be ascertained. Except as
otherwise provided below, following the termination of the Lease under paragraph
4 of this Amendment (provided the Security Deposit was not fully applied to the
Termination Fee) or expiration of the Additional Term, provided Tenant has paid
all of the Rent required under the Lease, as hereby amended, and fully performed
all of the other covenants and conditions under the Lease, as hereby amended,
Landlord shall return to Tenant the Security Deposit, less any portion thereof
that may have been utilized by Landlord to cure any default or applied to any
damages suffered by Landlord. Neither the Security Deposit nor the application
thereof by Landlord, as hereinabove provided, shall be a bar or defense to any
action in unlawful detainer or to any other action which Landlord may at any
time commence for a breach of any of the covenants or conditions of the Lease.
No interest shall be paid on any part of the Security Deposit and Landlord shall
not be required to keep the Security Deposit separate or in any segregated
account. At Landlord’s discretion, after receipt of a written request from
Tenant, the Security Deposit may be applied to the Base Rent installments due
under the Lease during the last three (3) months of the Additional Term,
provided that Tenant has fully and faithfully performed all terms and provisions
of the Lease, as hereby amended.

4. Provided no Event of Default with respect to failure to pay Rent has occurred
and is continuing under the Lease, as hereby amended, Tenant may elect to
terminate the Lease at any time during the Additional Term by delivering written
notice of such termination (the “Termination Notice”) to Landlord by certified
mail, postage prepaid, return receipt requested, at least one hundred eighty
(180) days prior to the proposed termination date, time being of the essence,
with such written notice of termination to state the proposed termination date.
No later than the proposed termination date, time being of the essence, Tenant
shall pay to Landlord a Termination Fee in an amount equal to the lesser of
(i) the sum of the next three (3) monthly Base Rent installments that would be
due immediately after the proposed termination date as if the Lease were not
terminated, or (ii) the sum of all monthly Base Rent installments that would be
due immediately after the proposed termination date through the end of the
Additional Term as if the Lease were not terminated. In connection with the
Termination Fee, the Tenant will be permitted in the Termination Notice to
direct Landlord to apply the Security Deposit then held by Landlord toward
payment of the Termination Fee. Nothing contained herein shall release Tenant of
its obligation to timely pay all Rent due under the Lease through the proposed
termination date set forth in the

 

2



--------------------------------------------------------------------------------

Termination Notice. The occurrence of an Event of Default with respect to
failure to pay Rent under the Lease by Tenant after the giving of a timely
Termination Notice, but prior to the proposed termination date set forth in such
Termination Notice shall cause such Termination Notice to be null and void. In
the event that the Tenant validly elects to terminate the Lease in all respects
in accordance with the foregoing provisions, the Termination Notice shall be
irrevocable and the Term of the Lease, as hereby amended, and Tenant’s right to
possess the Premises shall end on the proposed termination date set forth in
Tenant’s Termination Notice, and the Tenant shall on or before such date, time
being of the essence, surrender the Premises to the Landlord in accordance with
the terms of the Lease. Landlord shall have the right to display “For Rent”
signs at the Premises, list the Premises for rent with a real estate broker, and
to cause the Premises to be shown to prospective tenants, after reasonable prior
notice to Tenant, from and after receipt of the Termination Notice from Tenant.

5. From and after the date hereof, the Lease is further amended and modified as
follows:

A. Paragraph 15 of the Lease beginning in the middle of page 8 of the Lease and
continuing through the middle of page 11 of the Lease is hereby stricken in its
entirety with the same being replaced with the following language:

“15. Intentionally omitted.”

B. Paragraph 2(c) on page 1 of the Lease is hereby stricken in its entirety and
replaced with the following language:

“(c) Extension Term. Intentionally Omitted.”

C. Paragraph 23(h) on page 19 of the Lease is hereby amended and restated in its
entirety with the following language:

“(h) Recording. This Lease (or a memorandum thereof) shall not be recorded by
Tenant.”

D. Paragraph 19(a) on page 15 of the Lease is hereby amended by inserting the
following language immediately prior to the last sentence of paragraph 19(a)
between the words “days.” and “Following”:

“The appointment of a receiver, trustee or liquidator for the business or
property of the Tenant, or the commencement of a case under the Federal
Bankruptcy Code or any State insolvency proceeding, by or against the Tenant, or
the filing of a voluntary or involuntary petition proposing the adjudication of
the Tenant as a bankrupt or insolvent, or the reorganization of Tenant, or an
arrangement by Tenant with its creditors, unless the petition is filed or case
commenced by a party other than the Tenant and is withdrawn or dismissed within
sixty (60) days after the date of its filing, shall in each case constitute an
Event of Default under this Lease.”

6. Except to the extent modified hereby, in which case the terms of this
Amendment shall control, the parties hereto ratify and confirm that the Lease
remains in full force and effect in accordance with its original terms and
otherwise unmodified.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment under seal as a
specialty on the day and year first above written.

 

WITNESS:     TENANT:     SIGNATURE SPECIAL EVENT SERVICES, INC.     BY:  

/s/ Sherri Voelkel

  (SEAL)     Name:   Sherri Voelkel       Title:   Treasurer       LANDLORD:    
REMSBERG, LLC     BY:  

/s/ Douglas A. Remsberg

  (SEAL)       Douglas A. Remsberg         Managing Member  

 

4